Citation Nr: 0322345	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-08 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for a disability of the 
liver due to undiagnosed illness.

2.  Entitlement to service connection for disability due to 
blunt trauma to the right side of the body, other than 
arthritis of the right knee.

3.  Evaluation of service-connected low back strain with 
spondylolisthesis, arthritis, and disc space narrowing at L5-
S1, rated 20 percent disabling from November 1, 1997.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to October 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran's claim was remanded 
for additional development in April 2001.  It is again before 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  

2.  The veteran's elevated liver function test results have 
been attributed to a diagnosis of chronic hepatitis.

3.  There is no evidence that the veteran suffers from any 
residuals from trauma to the right side that occurred in 
service.




CONCLUSIONS OF LAW

1.  The veteran does not have a liver disability due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2002); 68 Fed. 
Reg. 34,539-543 (June 10, 2003).

2.  The veteran does not have a disability other than right 
knee arthritis as a result of trauma to the right side that 
was incurred during active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from May 1974 to October 
1997 when he retired from the military based on years of 
service.  The veteran also had service in the Southwest Asia 
Theater of Operations from approximately December 1990 to 
March 1991.

A review of the veteran's service medical records (SMRs) 
reflects that the veteran was treated on one occasion when he 
was hit on his right knee and right side while playing 
basketball in March 1987.  The entry noted that the veteran 
complained of local pain.  There was no swelling or bruising 
noted.  The assessment was blunt trauma to the right knee and 
right side - benign.  The veteran's January 1997 retirement 
physical examination was negative for any findings regarding 
residuals from the blunt trauma suffered in 1987.  Further, 
the veteran did not report any residual problems on his 
Report of Medical History that accompanied his retirement 
examination.

Associated with the claims file are additional SMRs that 
reflect treatment from February 1987 to October 1997.  There 
is no further reference to the veteran's blunt trauma in 
March 1987 or any residuals thereof.  The records do show 
that the veteran was found to have elevated liver function 
test (LFT) results in July 1997.  Repeated laboratory studies 
in August, September, and October 1997 continued to show 
elevated liver values.  A clinical note, dated in September 
1997, indicates that the veteran probably had viral 
gastroenteritis with increased liver enzymes.  An October 
1997 ultrasound of the abdomen was interpreted to have 
findings suggestive of fatty infiltration of the liver, 
especially the left lobe.  

The veteran submitted his current claim for disability 
compensation benefits in October 1997.  He sought entitlement 
to service connection for right knee pain and right side pain 
as well as for an unspecified liver disorder.

The RO wrote to the veteran in November 1997 in regard to his 
claim for a liver-related disability due to service in the 
Southwest Asia Theater of Operations.  He was told that more 
evidence was needed in his case.  The letter informed the 
veteran of the type of evidence needed to complete and 
substantiate a claim based on an undiagnosed illness.  He was 
further informed that the evidence could be medical or 
nonmedical in nature, and he was given examples of the types 
of nonmedical evidence that would be beneficial.  

The veteran was afforded a VA orthopedic examination in 
December 1997.  The focus of the examination was related to 
the veteran's back; however, the examiner said that he would 
evaluate the issue of right-sided pain.  The veteran 
associated his right back pain to heavy marching and carrying 
a rucksack.  He was never issued a profile and had no 
limitations during his service.  He also complained of pain 
in the right abdominal area that first occurred while playing 
basketball several months earlier.  Physical examination of 
the thoracic spine found no evidence of tenderness over the 
veteran's external or internal obliques.  Resisted twisting 
of the thoracic spine revealed no evidence of pain.  Resisted 
trunk flexion, with the thorax extended, did not reproduce 
his symptoms.  There was no assessment regarding the right 
side or thoracic spine.  The examiner did find that there was 
paraspinal muscle spasm over the right lumbar spine 
associated with the veteran's lumbar spine disability.  

The veteran was afforded a VA general medical examination in 
December 1997.  The examiner noted that the veteran provided 
a history of fatty liver infiltration as noted on an 
ultrasound.  A diagnosis of a history of fatty infiltration 
was provided although no specific physical examination 
findings were reported by the examiner.

The veteran's claim was denied in January 1998.  Notice of 
the denial was provided that same month.

The veteran submitted medical records from Moncrief Army 
Community Hospital (MACH) in April 1999.  The records related 
to a period of treatment from September 1998 to April 1999.  
Laboratory values from tests done in March 1999 showed 
continued elevated LFTs.  A March 1999 computed tomograph 
(CT) scan of the liver was interpreted to show very mild 
diffuse fatty infiltration of the liver.

The veteran was granted service connection for residuals of a 
right knee injury, with minimal traumatic arthritis, in May 
1999.  Thus, the right knee issue was severed from the 
veteran's claim for residuals of blunt injury to the right 
knee and right side.

The veteran's case was remanded in September 1999 to afford 
him an opportunity to testify at a Travel Board hearing.

The veteran submitted additional medical records from MACH in 
October 1999.  The records related to treatment and 
evaluation provided during the period from May 1999 to 
September 1999.  Of particular note were the results of an 
August 1999 liver biopsy that provided a diagnosis of chronic 
lobular hepatitis to explain the veteran's elevated LFTs.  
There were no entries regarding treatment of any right-sided 
pain.

The veteran testified at a Travel Board hearing in September 
2000.  The veteran testified that he underwent Gulf War 
screening while he was still on active duty in July 1997.  
His LFTs had abnormal values.  He said there were some 
problems with his initial ability to continue to receive 
health care at MACH when he retired and he did not return to 
the hospital until January 1998.  The veteran said that he 
served in the Southwest Asia Theater of Operations from 
December 1990 to March 1991.  He noted that a liver biopsy 
had confirmed a diagnosis of hepatitis in August 1999.  The 
veteran testified that he was not treated for any liver-
related condition during service.  He said that he had his 
retirement physical in January 1997 and wondered why nothing 
was discovered at that time.  He felt that he might not have 
received as thorough a physical examination at that time as 
he should have because of where he was assigned.  He was not 
receiving any private treatment for his hepatitis.  No 
doctors at MACH had told him when the hepatitis might have 
originated.  In regard to residuals from blunt trauma to the 
right side the veteran said that he had no injuries in that 
regard during service.  He felt that maybe his right side 
started to hurt from him doing stretches and going for the 
ball while playing basketball.  He said that his chiropractor 
had told him that his pain could be from his back.  The 
veteran further testified that, several times when he would 
go up for a basketball, he would maybe pull a muscle in his 
side or something.  No specific condition had been diagnosed 
and attributed to this right side pain.  He said that his 
pain was located on his right side right near his beltline.  

The veteran submitted additional treatment records from MACH 
at his Travel Board hearing.  The records related to 
treatment provided from May 1999 to August 2000.  Some of the 
records were duplicates of evidence previously submitted.  
The new material related to treatment provided for low back 
pain and headaches.  There was no reference to the veteran's 
hepatitis in the new records.

The veteran's case was remanded in April 2001.  The Board 
noted that the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (later codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), had been enacted during the pendency 
of the appeal and that future development of the veteran's 
case required compliance with the VCAA.  The veteran was also 
to be afforded VA examinations to aid in the development of 
his case.

The veteran submitted additional medical records from MACH in 
January 2002.  They documented further treatment provided to 
the veteran from May 2001 to October 2001.  The veteran was 
evaluated for complaints of back pain and radiculopathy 
affecting the left leg.  There was no reference to any liver-
related complaints and no treatment for any pain in the right 
side.

The RO wrote to the veteran in March 2002 and informed him of 
VA's duty to provide notice and duty to assist under the 
VCAA.  The veteran was advised of what information/evidence 
was needed to establish service connection.  The veteran was 
also advised that additional medical records would be 
requested from MACH and that he would be scheduled for VA 
examinations as per the April 2001 Board remand.

The RO requested treatment records from MACH in March 2002.  
The records were received that same month.  The record 
covered a period from March 1999 to March 2002.  Many of the 
records were duplicates of those submitted by the veteran.  
There was no new evidence of evaluation regarding the 
veteran's liver/hepatitis and no new entries regarding 
complaints of pain on the right side.

The veteran was afforded a VA endocrine examination in March 
2002.  The examiner noted that he had reviewed the veteran's 
claims file as part of the examination.  The examiner noted 
that the veteran did not have a liver panel ordered while on 
active duty.  He also noted that the SMRs did not reflect 
complaints of abdominal pain but that the veteran was seen 
for complaints of left-sided pain that radiated to the front 
near the abdomen.  The examiner noted that the veteran had a 
fairly extensive work-up for a fatty liver in 1999.  The 
examiner said that a liver biopsy showed chronic active 
hepatitis; however, hepatitis A and B, hepatitis IgM, 
hepatitis B surface antigen, hepatitis C core and hepatitis C 
antigen were all negative.  The assessment was chronic active 
hepatitis, migraine headaches and chronic back pain.

The veteran was afforded a VA general medicine examination, 
also in March 2002.  The examiner noted that the veteran 
reported developing right knee pain in 1985 or 1987 but did 
not have any specific injury.  The veteran complained of back 
pain and said that he was not able to lie on his back and was 
only able to lie on his right side.  There were no findings 
on physical examination regarding any kind of problem 
involving the right side.

The veteran was afforded a VA muscles examination in April 
2002.  The examiner noted that he had reviewed the veteran's 
claims file as part of his preparation for the examination.  
The examiner provided a history of back pain for the veteran 
beginning in the early 1980's.  The veteran's back pain 
radiated down through the buttocks and into the legs.  Upon 
physical examination the examiner noted that the veteran had 
no muscle spasms with extreme forward bending and there was 
no obvious listing of the spine.  There was tenderness in the 
lower lumbar spine and paraspinal muscles.  There was no 
complaint of pain in the right flank.  The examiner reported 
that there was no tenderness in the right flank and no 
obvious lesions.  He said that the veteran's tenderness in 
the right paraspinal muscles was separate from the right 
flank and the tenderness was associated with the veteran's 
low back condition.  The examiner concluded by saying that he 
could find no evidence of any disability of the right flank 
that was separate from the veteran's low back pain.

The veteran submitted a statement and additional medical 
records from MACH in August 2002.  In his statement, the 
veteran said that he never requested compensation for blunt 
trauma to the right side of the body.  He included a copy of 
a portion of his original claim in support of his contention.  
The medical records from MACH included several duplicates 
from prior submissions.  Those records that were new reported 
on evaluation and treatment of complaints related to the 
veteran's cervical and lumbar spine.

The veteran was furnished a supplemental statement of the 
case (SSOC) that addressed the issues on appeal in August 
2002.  The veteran submitted a response to the SSOC that same 
month.  In his response, the veteran said that he remained 
dissatisfied with the decision and wanted his appeal to be 
sent to the Board without waiting the authorized 60 days.

The veteran was afforded a VA orthopedic examination in 
October 2002.  The examination focused on the veteran's right 
knee with no pertinent complaints or findings regarding 
possible residuals from trauma to the right side.

The veteran was issued a SSOC for the issues on appeal in 
December 2002.  He submitted a statement that same month 
wherein he acknowledged receipt of the SSOC.  He stated that 
he wanted his claim sent to the Board.  He said that he had 
received two letters asking him if he had additional 
information to submit and that he did not want to receive 
another such letter.  

II.  Analysis

Service connection, on a direct basis, may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2002) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim might still be 
granted on the basis of 38 C.F.R. § 3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Liver Disability

At the outset the Board notes that the statutory provision 
relating to undiagnosed illness claims at 38 U.S.C.A. § 1117 
was amended several times during the pendency of the 
veteran's appeal.  In addition, a new section 1118 was added 
that addressed presumptive diseases based on service in the 
Southwest Asia Theater of Operations.  To date, no specific 
diseases have been identified under this authority to warrant 
service connection on a presumptive basis.  See 66 Fed. Reg. 
35,702-35,710 (July 6, 2001), and 66 Fed. Reg. 58,784-58,785 
(Nov. 23, 2001).  Finally, VA amended the pertinent 
regulations found at 38 C.F.R. § 3.317 to implement the 
several legislative changes.  The legislative and regulatory 
changes do not impact the veteran's current claim for the 
reasons discussed below.  Because of this, there is no 
prejudice to the veteran in the Board proceeding to analyze 
his claim in the face of all the changes made during the 
pendency of his claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In general, service connection may be established for chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117(a)(1), (2), (b) (West 2002); 38 
C.F.R. § 3.317(a)(1) (2002).

Section 202(a) of the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Pub. L. No. 107-103, 115 Stat. 
976 (2001) amended 38 U.S.C. 1117 to expand the definition 
of "qualifying chronic disability" (for service connection) 
to include not only (1) a disability resulting from an 
undiagnosed illness as stated in prior law; but also (2) a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome (IBS)) that is defined by a cluster of signs or 
symptoms; and (3) any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service 
connection under 38 U.S.C. 1117(d).  A "qualifying chronic 
disability" includes one or any combination of these 3 types 
of illnesses.  See 38 U.S.C.A. § 1117.

Recently, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactively effective 
to March 1, 2002.  See 68 Fed. Reg. 34,539-543 (June 10, 
2003).  New 38 C.F.R. § 3.317(a)(2)(ii) was added defining 
the term "medically unexplained chronic multisymptom 
illness" to mean "a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  As yet, VA has not identified any illness 
other than the three identified in § 202(a) as a medically 
unexplained chronic multisymptom illness; therefore, new 
38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) only lists 
chronic fatigue syndrome, fibromyalgia, and IBS as currently 
meeting this definition.  See 68 Fed. Reg. 34,539-543 
(June 10, 2003).  

In this case the veteran's claimed disability has been 
related to a diagnosed condition - chronic hepatitis as 
verified by liver biopsy.  There is no evidence of record to 
show that there is a separate disorder/condition involving 
the liver that represents a disability.  Thus there is no 
basis to grant service connection for the claimed liver 
disorder as due to an undiagnosed illness.  

The Board has also considered the change in the law to allow 
for consideration of certain diagnosed illnesses.  However, 
as noted above, there are no diagnosed illnesses established 
at this time to permit service connection on a presumptive 
basis under 38 U.S.C.A. §§ 1117(d), 1118.  Moreover, the 
veteran's chronic hepatitis does not fall under the term 
medically unexplained chronic multisymptom illness to 
warrant consideration for service connection.  See 68 Fed. 
Reg. 34,542 (June 10, 2003) (to be codified at 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(1) through (3)).  Accordingly, the 
veteran's claim for entitlement to service connection for a 
liver disability due to an undiagnosed illness must be 
denied.

B.  Residuals of Blunt Trauma to the Right Side

As noted above the veteran was evaluated on one occasion in 
service in March 1987 for complaints of pain associated with 
trauma to the right knee and right side while playing 
basketball.  The remainder of the SMRs were negative for any 
further complaints and/or findings, to include the veteran's 
retirement physical examination.

Post-service medical records, both VA and from MACH, have not 
identified the presence of a disability involving the 
veteran's right side that is separate from symptoms 
associated with his service-connected low back disability.  
The April 2002 VA examination report specifically addressed 
this issue and provided an opinion that there was no separate 
disability.

In addition, the veteran submitted a statement in August 2002 
wherein he said that he never desired to establish service 
connection for residuals of trauma to the right side.  He 
noted at the time that the trauma he referenced involved his 
left leg.

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  Rabideau v 
Derwinski, 2 Vet. App. at 141, 143 (1992).  In the instant 
case, there is no competent medical evidence showing a 
current medical diagnosis of a disability that is a residual 
from the veteran's trauma to the right side in service.  
Examiners have evaluated him for such disability and have 
found none.  Therefore, the Board concludes that, without any 
current clinical evidence confirming the presence of any 
separately identifiable disability as a residual from trauma 
to the right side, service connection must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current 
disability is a prerequisite to an award of service 
connection).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a liver disability due to undiagnosed 
illness or a disability due to blunt trauma to the right side 
of the body other than arthritis of the right knee.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001).  The Board 
notes that 38 C.F.R. § 3.102 was amended in August 2001, 
effective as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to establish 
a well-grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  VAOPGCPREC 11-00 (VCAA applies to 
claims pending when the VCAA was promulgated).  VA has also 
issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to complete a claim in this case.  The veteran is 
claiming service connection for a liver disability due to an 
undiagnosed illness and a disability from residuals for 
trauma to the right side.  There is evidence of his military 
service, to include service in the Southwest Theater of 
Operations.  The benefits sought are clear, and eligible 
service time has been identified.  Thus there is no 
additional evidence or information required to complete the 
claim.  

Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information or evidence that is to be provided by the 
claimant and that which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran was originally contacted by the RO in November 
1997 and informed of the evidence/information necessary to 
complete and substantiate a claim for an undiagnosed illness.  
The veteran responded to that letter in November 1997 and 
identified a source of treatment where pertinent medical 
records could be obtained.

The veteran's claim was originally denied in January 1998.  
He was notified of the rating action that same month.  He was 
provided notice for the basis of the denial and why the 
evidence of record did not support his claim for service 
connection.

The veteran was issued a statement of the case (SOC) in May 
1998 that addressed the entire development of his claim up to 
that point.  The SOC addressed the procedural aspects of the 
case, provided a recitation of the pertinent statutes and 
regulations, and discussed the application of the evidence to 
the case.  The SOC again notified the veteran that he had not 
submitted sufficient evidence to establish service connection 
for a liver disability due to an undiagnosed illness and 
disability due to blunt trauma to the right side of the body 
other than arthritis of the right knee.

The Board remanded the claim in April 2001, in part, to 
ensure that further development of the claim was in 
accordance with the VCAA.

The RO wrote to the veteran in March 2002.  The RO advised 
the veteran of VA's duty to provide specific notices and duty 
to assist.  The veteran was again informed of the elements he 
needed to satisfy in order to substantiate his claim.  He was 
informed that treatment records were requested from MACH and 
that a VA medical examination would be scheduled.  He was 
advised that he should submit, or identify, any additional 
information or evidence he wanted to submit within 60 days 
but that he had up to one year to submit the information or 
evidence in support of his claim.

The veteran was issued a SSOC that reviewed the additional 
evidence added to the record to since the April 2001 Board 
remand, to include the obtaining of additional medical 
records from MCAH and the several VA examination reports.  
The SSOC also included the statutory and regulatory 
provisions pertaining to the VCAA.

A final SSOC was issued in December 2002.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to establish service connection.  He was kept 
informed of the evidence developed by VA.  The May 1998 SOC 
and August 2002 and December 2002 SSOCs informed the veteran 
as to why the evidence added to the record did not allow for 
the grant of his claim.  In summary, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. § 
3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case VA and private treatment records were obtained 
and associated with the claims file.  The veteran was 
afforded several VA examinations.  His claim was remanded in 
September 1999 to afford him an opportunity to be scheduled 
for a hearing.  The veteran then testified at a Travel Board 
hearing in September 2000.  His case was again remanded for 
additional development, to include compliance with the VCAA, 
in April 2001.  The veteran was afforded additional VA 
examinations and additional medical evidence was obtained and 
associated with the claims file.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.   The Board is not 
aware of any outstanding evidence.  Therefore, the Board 
finds that VA has complied with the spirit and the intent of 
the duty-to-assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).

Thus, VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development of the claim and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

Service connection for a liver disability as due to an 
undiagnosed illness is denied.

Service connection for disability due to blunt trauma to the 
right side of the body, other than arthritis of the right 
knee, is denied.


REMAND

The veteran was originally granted entitlement to service 
connection for low back strain in January 1998.  His 
disability was rated as 10 percent disabling under Diagnostic 
Code 5295.  38 C.F.R. § 4.71a (2002).  The veteran was 
provided notice of the pertinent diagnostic criteria in the 
May 1998 SOC.

The veteran's low back disability rating was increased to 20 
percent in May 1999.  The description of the disability was 
changed to low back strain with x-ray evidence of mild 
spondylolisthesis, mild traumatic arthritis and minimal disc 
space narrowing at L5-S1.  The diagnostic codes used to 
evaluate the disability were changed to Diagnostic Codes 
5010-5295.  (Diagnostic Code 5010 is used to evaluate 
disabilities involving traumatic arthritis).  38 C.F.R. 
§ 4.71a.

The veteran's low back disability was reevaluated in July 
2002 in light of then-recent VA examination results.  The 
rating remain unchanged, as did the description.  However, 
the RO used the diagnostic criteria pertaining to 
intervertebral disc syndrome in evaluating the veteran's 
disability.  The rating criteria were provided to the veteran 
in the August 2002 SSOC.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).

The Board notes that, effective September 23, 2002, the 
provisions of 38 C.F.R. § 4.71a pertaining to the rating 
criteria for disabilities involving intervertebral disc 
syndrome were revised.  See 67 Fed. Reg. 54,345-54,349 
(2002).  This change in regulation is potentially applicable 
in any future adjudication of the veteran's service-connected 
disability rating.  The RO did not refer to the amended 
rating criteria at the time the December 2002 SSOC was 
issued.  

In addition, VA has promulgated yet another change to the 
regulations used to evaluate disabilities of the spine.  This 
was done in August 2003, with the changes effective as of 
September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  The latest amendment represents a significant change 
in the way spinal disabilities are evaluated.  This change 
was made after the case was certified on appeal to the Board 
and the RO has not yet had a chance to adjudicate the 
veteran's claim in light of the new regulations.

The Board finds that it would be prejudicial to the veteran 
for the Board to consider the possibility of a higher rating 
for the veteran's low back disability under the amended 
criteria pertaining to Diagnostic Code 5293, including the 
August 2003 amendments to the rating criteria.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the issue is 
remanded to the RO for readjudication in light of the 
regulatory changes.

As noted above, the veteran's case was remanded by the Board 
for additional development in April 2001.  At that time the 
Board noted that the veteran had raised several issues that 
had not yet been adjudicated by the RO.  These included 
service connection for hepatitis on a direct basis as well as 
a higher rating for the veteran's service-connected right 
knee disability.  Those issues were referred back to the RO 
for appropriate action.  The remand also noted that, at his 
September 2000 hearing, the veteran expressed a desire to 
pursue a claim of service connection for disability due to 
trauma to the left anterior leg.  This issue was also 
referred back to the RO for clarification of the veteran's 
intent.

The RO denied entitlement to service connection for hepatitis 
by way of a rating decision dated in July 2002.  Notice of 
the rating action was provided in October 2002.  The veteran 
submitted a notice of disagreement with the rating action in 
November 2002.

The veteran was denied service connection for a left leg 
disability and a higher rating for his right knee disability 
by way of a rating decision dated in December 2002.  Notice 
of the rating action was provided that same month.  The 
veteran submitted a notice of disagreement, also in December 
2002, wherein he disagreed with the denial of his claim 
regarding his left leg and right knee.

There is no indication that a SOC has been issued in regard 
to the three issues discussed above.

The veteran has submitted timely notices of disagreement with 
the denial of service connection for hepatitis and a left leg 
disability and denial of a higher rating for his service-
connected right knee disability.  38 C.F.R. §§ 20.201, 20.302 
(2002).  He must therefore be issued a SOC in response to his 
timely notices of disagreement.  See Manlincon v. West, 
12 Vet. App. 328 (1999).  An SOC should be issued on these 
issues unless the veteran's claims are resolved in some 
manner, such as by a decision review officer (DRO) review or 
a complete grant of benefits sought, or the claim is 
withdrawn.

The remanding of the issues involving service connection for 
hepatitis, and a left leg disability and a higher rating for 
a service-connected right knee disability must not be read as 
an acceptance of jurisdiction over the same by the Board.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal after issuance of a SOC.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).  
The RO should return these issues to the Board only if the 
veteran perfects his appeal in accordance with the provisions 
of 38 U.S.C.A. § 7105 (West 2002).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  
The veteran should be specifically 
told of the information or evidence 
he should submit, if any, and of the 
information or evidence that VA will 
obtain with respect to his claim.  
38 U.S.C.A. § 5103(a) (West 2002).  
He should also be told of the period 
for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002), 
if applicable.  

2.  After completion of these 
actions, the veteran should be 
afforded an examination of his low 
back disability to include the 
orthopedic and neurological 
components.  The claims file and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
Any and all indicated evaluations, 
studies, and tests deemed necessary 
by the examiner should be 
accomplished.  All clinical findings 
necessary to apply rating criteria 
found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002), those 
set forth at 67 Fed. Reg. 54,349 
(Aug. 22, 2002), and the new 
criteria used to evaluate diseases 
and injuries of the spine found at 
68 Fed. Reg. 51456-57 should be 
made.  Range of motion studies must 
be conducted and all functional 
losses should be identified, such as 
pain on use, weakness, 
incoordination, fatigability, etc.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should specifically 
refer to the two sets of new rating 
criteria for Diagnostic Code 5293.

4.  The RO should issue a statement 
of the case pertaining to the issues 
of service connection for hepatitis 
and a left leg disability, and the 
issue of entitlement to a higher 
rating for a service-connected right 
knee disability.  If, and only if, a 
substantive appeal is timely filed, 
these issues should be returned to 
the Board.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


